DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           ROCHELLE SILVER,
                               Appellant,

                                      v.

                             BLAIR DIMITRO,
                                Appellee.

                                No. 4D21-2804

                                [May 19, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Laura    Johnson,      Judge;    L.T.    Case     No.
502016DR009066XXXMB.

  Rochelle Silver, Boynton Beach, pro se.

  No briefs filed for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                            *          *          *

  Not final until disposition of timely filed motion for rehearing.